DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (2020/0137399) for the same reasons as set forth in Sec. 6 of the last OA, dated 3/23/22.
With respect to the newly amended limitations, Li already discloses the concept of such common process of compressing geometric information for a point cloud (e.g. partitioning and code block numbering); wherein respective points comprise spatial location information (e.g. position coordinate and spatial position relation); wherein spatial location node values (e.g. spatial division) are predicted based on spatial location node values (e.g. intra prediction).
Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. Applicant asserts on p. 9-10 of the Remarks that Li fails to disclose geometric compression.  However, [0011] of Li discloses a point cloud compression scheme according to the geometric information, such as the shape and relative arrangement of the point cloud.  Therefore, it is submitted that such interpretation meets the definition of “geometric” in its broadest reasonable sense.
Applicant asserts on p. 10-11 of the Remarks that Li fails to disclose a rate distortion optimization analysis.  However, Figs 5A-C of Li illustrates the concept of such common analysis of rate distortion of compression performances.
Applicant asserts on p. 11-12 of the Remarks that applicant’s own specification does not disclose RDO to be applicable to only some embodiments.  However, [0053], line 6, of the specification explicitly states that such technique is use only in “some embodiments”.  Therefore, it is submitted that the previous restriction requirement is based on applicant’s written description, not just the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/           Primary Examiner, Art Unit 2419